In a contract action, in which the third-party action is based upon an indemnity agreement, the third-party defendants appeal (1) from an order of the Supreme Court, Nassau County, dated November 24, 1975, which granted the third-party plaintiff’s motion for summary judgment, (2) from the judgment entered thereon on December 3, 1975 and (3), as limited by their brief, from so much of a further order of the same court, dated January 12, 1976, as, upon reargument, adhered to the original determination. Appeals from the order dated November 24, 1975 and from the judgment dismissed as academic. That order and the judgment were superseded by the order of January 12, 1976. Order dated January 12, 1976 affirmed insofar as appealed from. Respondent is awarded *840one bill of $50 costs and disbursements to cover all appeals. We agree with the determination of Special Term that no genuine triable issues of fact exist. Accordingly, summary judgment was properly granted to the third-party plaintiff. Gulotta, P. J., Hopkins, Latham, Hargett and Shapiro, JJ., concur.